Citation Nr: 1447994	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  13-08 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel







INTRODUCTION

The Veteran had active duty service from May 1968 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In his March 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge via live videoconference.  Thereafter, in an October 2014 submission, the Veteran's representative indicated that the Veteran wished to withdraw his request for a Board hearing.  Therefore, the Board finds that the Veteran has withdrawn his request for a Board hearing.  38 C.F.R. § 20.704(e) (2014). 


FINDING OF FACT

In October 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that the Veteran was withdrawing all issues currently on appeal to the Board.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  
 
In the present case, in an October 2014 submission, the stated that he wished to withdraw all issues on appeal, and hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement of service connection for PTSD and this appeal is dismissed.  


ORDER

The appeal as to the issue of entitlement to service connection for PTSD is dismissed.



____________________________________________
NICOLE KLASSEN 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


